Citation Nr: 1434749	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-37 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for arthritis of bilateral hips/thighs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ), and a transcript of the hearing is of record.

In December 2009, the Board remanded the claim for further evidentiary development.

The Board sent the Veteran a letter, dated June 17, 2014, notifying him that the VLJ who conducted the July 2009 hearing was no longer employed by the Board and advising him of his right to another hearing.  The letter informed the Veteran that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing.  The Veteran did not respond within 30 days, and appellate review will proceed.


FINDING OF FACT

Arthritis of the bilateral hips/thighs was not shown in service or for many years thereafter, and there is no competent evidence linking a current hip/thigh disability to service.


CONCLUSION OF LAW

The requirements for establishing service connection for arthritis of the bilateral hips/thighs have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in a November 2007 letter.  The Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and a VA examination report.

The Board also notes that the action requested in the prior remand has been undertaken.  Indeed, a VA examination was conducted and an opinion provided and a supplemental statement of the case was issued.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
The Veteran was afforded a hearing before a VLJ in July 2009, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held  that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to events in service, his symptomatology and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims entitlement to arthritis of the bilateral hips/thighs that he alleges started in Germany.

As an initial matter, the Board notes that the Veteran has been diagnosed with osteoarthritis of the bilateral hips on VA examination and in VA treatment records.  The Board notes that there is no evidence of a distinctly diagnosed thigh disorder in service or since service.  To the extent the Veteran is claiming he has a thigh disorder that is separate and apart from his hip arthritis, the absence of competent evidence of a current thigh disability precludes a finding of service connection for that disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  Thus, the remainder of this decision will proceed as if any thigh complaints are part of his hip claim. 

As the Veteran has a current disability, the question in this case becomes whether such disability is related to service.  However, upon review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection.  

Service treatment records are negative for any complaints or findings concerning the hips or thighs.  His separation examination in September 1968 revealed no abnormalities of the lower extremities, and the Veteran denied lameness, bone, joint or other deformity, arthritis or rheumatism on the associated report of medical history despite provided positive responses for other conditions.  

A VA treatment records in November 2003 and July 2004 noted a general physical examination was negative for joint pain, stiffness or swelling, arthritis, gout, bursitis, myalgia, cramps or weakness.  Joints and gait normal in July 2005.  In a June 2007 treatment report the Veteran indicated he spent a week at Disney World and did a lot of walking.  No complaints regarding the hips were mentioned.  In an October 2007 note the Veteran called to report having increased bilateral hip pain recently and wanted it checked with further testing.  X-rays were conducted in November 2007 and showed bilateral degenerative changes in both hips right greater than left.  

As there is no medical evidence of arthritis or any hip/thigh disability in service or for decades thereafter, evidence of a nexus is needed for service connection to be established.  On this point, the only medical opinion of record is against the claim.  In this regard, the Veteran was afforded a VA examination in March 2010.  The VA examiner reviewed the claims file and noted the Veteran's report of experiencing hip pain since his time in Germany and that heavy drinking masked the pain.  The examiner conducted a physical examination but opined that the Veteran's bilateral hip osteoarthritis is not caused by or a result of service.  The examiner noted there was no evidence to suggest service injury or connection for the hip osteoarthritis.    

The Board acknowledges the Veteran's reports of experiencing hip pain since service in Germany, and the lay statement from his sister that when the Veteran came home from service, he would always complain about pain in his back or hips and after he got something to drink he usually stopped talking about it.  While lay persons are competent to attest to what they observe, competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
 
Here, the Board finds the Veteran's current reports of having hip pain beginning in service and continuing since service is inconsistent with his service treatment records, his own assertions on the report of medical history at discharge, and post service treatment reocrds.  Specifically, the Veteran denied lameness, bone, joint or other deformity, and arthritis or rheumatism on the report of medical history completed at separation.  The Board finds this contemporaneous self-assessment to be significantly more probative as to the status of his hips than to the assertions being rendered in support of the claim for compensation.  Moreover, VA treatment records dating from 1999 until just prior to his 2007 date of claim revealed no complaints, findings, or diagnosis of any hip/thigh problem.  Indeed, November 2003 and July 2004 VA outpatient general physical examination was negative for joint pain, stiffness or swelling, arthritis, gout, bursitis, myalgia, cramps or weakness.  In a June 2007 treatment report the Veteran indicated he spent a week at Disney World and did a lot of walking, but no complaints regarding his hips were mentioned.  Accordingly, the Board finds the assertion that he has suffered from arthritis of the hips or a chronic hip disability during and since service is significantly less probative than the Veteran's statements made in conjunction    with discharge and with the medical evidence of record, which shows no objective evidence of a hip disability until 2007.  Moreover, as the statement of the Veteran's sister is also inconsistent with the other evidence of record, and is being made 40 years after the Veteran's service, the Board finds it to be significantly less persuasive than the Veteran's statements contemporaneous with service and the medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Further, to the extent the Veteran contends that he suffers from arthritis of the hips/thighs that began in service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of arthritis and the etiology of his claimed hip/thigh disabilities are not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion on such points is not competent medical evidence.  The Board finds the opinion of the VA examiner, following review of the claims file, to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hip arthritis disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In summary, there is no competent and credible evidence of a hip/thigh disability in service, no medical evidence of arthritis in the year following discharge from service, and no medical evidence linking a current hip/thigh disability to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for arthritis of the bilateral hips/thighs is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


